                                                                               FILED
                                                                     CLERK, U.S. DISTRICT COURT




1    AMY M. KARLIN (Bar No. 150016)                                      12/23/2019
     Interim Federal Public Defender
                                                                          jm
                                                                   CENTRAL DISTRICT OF CALIFORNIA
2    ADITHYA MANI (Bar No. 301880)                                   BY: ___________________ DEPUTY
     (E-Mail: Adithya_Mani@fd.org)
3    Deputy Federal Public Defender
     321 East 2nd Street
4    Los Angeles, California 90012-4202
     Telephone: (213) 894-2854
5    Facsimile: (213) 894-0081
6    Attorneys for Defendant
     RAUL FLORES MEDINA
7
8                             UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11
12   UNITED STATES OF AMERICA,                      Case No. 93-CR-00080-PAR
13               Plaintiff,                         [PROPOSED] ORDER
                                                    SCHEDULING INITIAL
14         v.                                       APPEARANCE AND ISSUING
                                                    OF WRIT AD PROSEQUENDUM
15   RAUL FLORES MEDINA,
16               Defendant.
17
18         GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that
19   Mr. Raul Flores Medina’s initial appearance on the instant Petition for Violation of
20   Supervised Release be held on February 5, 2020 at 2:00 p.m.
21   ///
22
23
24
25
26
27
28
1          IT IS FURTHER ORDERED that Defendant’s application for writ ad
2    prosequendum is hereby granted.
3
4    DATED: December _23, 2019         By /S/ Frederick F. Mumm
5                                        United States Magistrate Judge

6    Presented by:

7         /s/ Adithya Mani
8    Deputy Federal Public Defender

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
